Citation Nr: 0916383	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  09-07 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
a chronic psychiatric disorder to include posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from June 24, 1949 to 
December 1, 1952; September 9, 1953 to September 7, 1956; and 
September 24, 1956 to October 31, 1970.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.


FINDING OF FACT

The Veteran's psychiatric disorder is manifested by moderate 
to severe symptoms with periods of depression, decreased 
concentration, impaired judgement, and sleep impairment that 
more nearly approximates the criteria for a higher rating.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the schedular criteria for an initial 50 percent rating for a 
chronic psychiatric disorder to include PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.

An examination has been conducted, notice as to what evidence 
needed has been provided, and there is no indication that 
there is additional evidence or development that should be 
undertaken.  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The letters sent to the Veteran in June 2007 and March 2009 
regarding the claim for a higher initial rating did not fully 
comply with the dictates outlined in Vazquez.  

To the extent that an increased rating is assigned herein, 
the RO will undertake to set the effective date of the 
increase, and appropriate notice of the criteria used will be 
undertaken at that time.  Appellant has been informed of the 
criteria needed to establish an increased rating.  The 
Veteran's spouse has specifically noted in the VA Form 9, 
Appeal to Board of Veterans Appeals that she viewed the 
rating schedule.   

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  


Entitlement to a higher rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   See also Fenderson v. West, 12 Vet. App. 119 
(1999) concerning initial and staged ratings.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains VA treatment and 
examination records that date between 2003 and 2008.  

Service connection was granted for a chronic psychiatric 
disorder to include PTSD in an August 2007 rating action.  A 
10 percent evaluation was assigned effective April 30, 2007.  
The rating was increased to 30 percent in a December 2008 
rating action effective April 30, 2007.  

As explained below, the Board finds that a higher evaluation 
is warranted for the service connected psychiatric disorder.  
In regard to industrial impairment, it has been noted that 
the Veteran is currently retired after 20years of driving a 
tractor-trailer.  He suffered a cerebrovascular accident 
(CVA) in 2003 and has resulting dementia.  A VA examination 
was conducted in June 2007.  

In recounting his symptoms, the Veteran's spouse noted that 
he had some problems involving self-care.  Further, there 
were obvious problems with conversation, at the VA 
examination; he answered questions with yes or no with the 
movement of his head.  Still further, he was disoriented in 
regard to time and both his concentration and judgment were 
impaired.  

In considering his social impairment, the Veteran has been 
married three times.  He is socially isolated.  In 
considering his daily activity, this consists of watching 
television mostly.  He has a day sitter.  His spouse reported 
that he seldom goes to the store with her.  

Unfortunately, due to the Veteran's dementia, his spouse had 
to provide details, in particular, the manifestations she 
noted prior to his CVA.  She indicated that the Veteran 
rarely talked of his experiences in Vietnam.  He always had 
problems with sleep and was always very restless.  He would 
talk, holler, and at times, shout in his sleep.  He would 
also have flashbacks.  He is easily frustrated and gets upset 
at being unable to accomplish tasks that he achieved in the 
past.  He continues to be upset in regard to war-related 
pressures.   

The Board also considered the reported GAF scores.  GAF 
scores are not controlling, but must be accounted for as they 
represent the assessment of trained medical observers.  Like 
his psychiatric symptoms, the GAF scores have been variously 
assessed over the years.  GAF scores that have been assigned 
by VA psychiatric professionals have ranged from 50 to 55 
with most at 50, which is considered serious.  

In view of the foregoing, the Board concludes that it is 
reasonable to conclude that the disability picture is 
comparable to a 50 percent evaluation.  The Board has also 
considered whether a higher rating is warranted.  However, 
there was no evidence of spatial disorientation.  While he 
was disoriented to time, he is oriented to place and person.  
Although there was evidence of depression and anxiety, there 
were no reports of abnormal thought processes or illogical 
associations.  Hallucinations were not complained of and 
delusional material was not elicited.  There were no reported 
obsessional rituals.  Although the Veteran's spouse noted 
problems with irritability, it has not been objectively shown 
that he has problems with impaired impulse control, evidenced 
by unprovoked irritability with periods of violence.  
Further, there was no reported evidence of near continuous 
panic.  

Still further, the VA examination reports did not note 
evidence of memory loss that was so significant that the 
Veteran forgot the names of close relatives, his own 
occupation, or name.  There was no evidence of gross 
impairment in communication; persistent hallucinations; 
grossly inappropriate behavior; or persistent danger of 
hurting himself or others.  

Thus, the Board concludes, with favorable resolution of 
reasonable doubt, that a 50 percent rating under Diagnostic 
Code 9411 is warranted.  See 38 C.F.R. § 4.7.



ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
provisions governing the award of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


